Citation Nr: 0123115	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-27 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for lumbosacral strain with failed low back syndrome on an 
extraschedular basis pursuant to the criteria of 38 C.F.R. 
§ 3.321(b)(1) (2000).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
April 1978.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (hereafter referred to 
as the Court) from a February 16, 1999 decision wherein the 
Board denied his claim of entitlement to a disability rating 
greater than 40 percent for his lumbosacral strain with 
failed low back syndrome.  The Court in February 2001 vacated 
the February 16, 1999 Board decision and remanded the case to 
the Board for another decision, taking into consideration 
matters raised in its order.

The record shows that the Board in May 2001 wrote to the 
appellant's attorney and informed him of the opportunity to 
submit additional evidence and argument in support of the 
appeal.  The attorney in June 2001 asked the Board to provide 
copies of the veteran's claims file from January 2000 to the 
present.  The attorney did not respond to the Board request 
for additional evidence and argument, and the case has been 
assigned to a Board Member for adjudication. 

The record shows that the veteran in March 2000 filed a 
notice of disagreement with a December 1999 rating decision 
wherein the RO denied entitlement to an earlier effective 
date for dependent allowance and a total disability for 
compensation purposes on the basis of individual 
unemployability (TDIU).  There is no record in the claims 
file of a statement of the case having been issued.  Since 
the veteran has filed a timely notice of disagreement, the 
failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that the joint motion of the parties was 
limited to the issue of an extraschedular rating for the 
veteran's lumbosacral strain with failed back syndrome.  The 
parties agreed that a remand was warranted since the Board 
did not adequately articulate reasons and bases with regard 
to consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  

The joint motion included numerous references to 
extraschedular criteria and pertinent evidence but at no 
point did the joint motion mention any inadequacy of the 
Board's decision on a schedular basis.  Thus, the Board may 
limit the current review to the matter of a rating increase 
on an extraschedular basis as this reflects the intent of the 
parties in convincing the Court that a remand was warranted. 

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86-89 (1997).  Such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, e.g., 
Smallwood V. Brown, 10 Vet. App. 93, 97-98 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14 (2000).  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  Further, 
consideration must be given to any extraneous circumstances 
that could be considered exceptional or unusual such as were 
present in Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
See also Fleshman v. Brown, 9 Vet. App. 548, 552-53 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

However, the TDIU issue must be developed, but before the 
issue is returned to the Board, it must be perfected by 
filing a timely substantive appeal.  Smallwood, 10 Vet. 
App. at 97; 38 C.F.R. §§ 20.200, 20.201, 20.300 (2000).  The 
issue of entitlement to a TDIU is intertwined with the 
extraschedular evaluation since a favorable determination 
could, in effect, moot the extraschedular rating claim.  The 
Board observes that the veteran is service connected for a 
donor site scar in addition to his back disability.  However 
his disability rating is derived solely from the lumbosacral 
spine disability.  

Further, he appears to have had a pending claim for a TDIU 
since 1997, as there is a legitimate question of whether he 
was furnished adequate notice of appeal rights after an 
October 1997 rating decision wherein the RO denied the claim.  
Thus, there is a reasonable basis in the record to consider 
the TDIU claim as intertwined with the matter on appeal.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board must observe that additional evidence submitted 
prior to the February 16, 1999 Board decision apparently did 
not reach the Board before the decision was issued.  The 
evidence, VA vocational rehabilitation records, was submitted 
in accordance with instructions the appellant received in a 
January 1999 RO letter.  

Further, there is a favorable Social Security Administration 
(SSA) disability determination in September 1999 that found 
the veteran disabled since November 1996.  A SSA letter in 
September 1999 noted only the date of receipt for the 
evidence it considered.  This evidence could be material to 
the intertwined issues.

The Board observes that there has been a significant change 
in the law during the pendency of this appeal that is 
applicable to the matter being considered.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) 

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board has noted this claim has been denied on 
the basis that it was not well grounded.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  



Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of the information on file, the Board believes that 
the RO should obtain relevant records to provide a record 
that would allow for an informed determination of the issue 
remanded by the Court. 

In a representation agreement the appellant signed in January 
2000, there is a provision that direct contact with the 
client by VA is not authorized regarding the fee agreement or 
the nature of representation. 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
expressly provided for in the veteran's 
representation agreement.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In accordance with the representation 
provisions regarding client contacts, the 
RO should ask the appellant to provide 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment the 
veteran received for lumbosacral strain 
with failed back syndrome.  

The veteran should be offered the 
opportunity to submit evidence and 
argument to support how there is 
established an exceptional or unusual 
disability picture as a result of his 
disability.  He should be advised that 
this may include evidence of factors 
other than marked interference with 
employment or frequent periods of 
hospitalization, if applicable.

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure all outstanding VA 
treatment reports and VA vocational 
rehabilitation records.    

The RO should obtain from the SSA all 
records pertinent to the appellant's 
claim for SSA disability benefits 
including the medical records relied upon 
by the agency in the September 1999 
decision.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.


3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5107 (West 
Supp. 2001). 

4.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to a TDIU and an earlier 
effective date for dependent allowance.  
The veteran should be advised of the 
requirements necessary to perfect a 
timely appeal if he wishes appellate 
review.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, is responsive to and in 
complete compliance with the directives 
of this remand and if not, the RO should 
implement corrective procedures.  The 
Board errs as matter of law when it fails 
to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to a disability rating 
greater than for 40 percent for 
lumbosacral strain with failed back 
syndrome on an extraschedular basis.  The 
RO must consider all applicable 
regulations and the holdings in Fisher v. 
Principi, 4 Vet. App. 57 (1993);Johnston 
v. Brown, 10 Vet. App. 80 (1997); 
Smallwood V. Brown, 10 Vet. App. 93 
(1997) and Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), as applicable.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

